DETAILED ACTION
 	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed July 6, 2021 has been received and entered into the application file.  All arguments have been fully considered. Claims 1, 5, 7-10, 12-13 and 15-21 are currently pending. Claims 17-20 are withdrawn.  Claims 2-4, 11 and 14 are cancelled.  No claims are amended.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on July 6, 2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Maintained
Claims 1, 5, 7-10, 12-13, 16 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Nunjak-Novakovic et al., (US 2012/0035742; IDS 6/29/2016, previously cited) (“US ‘742”), in view of Weiss et al., (WO 99/048541; IDS 9/6/2017, previously cited) (“Weiss”) and Vodyanyk et al., (US 2009/0081784; previously cited) (“Vodyanyk”), as evidenced by CT Scan (retrieved from the internet; previously cited) (“CT Scan”), Walter et al., (RadioGraphics, March 1988, Vol. 8, No. 2, pages 327-348; previously cited) (“Walter”) and Kohl et al., (Proc Am Thorac Soc, Vol. 2, pages 470-476, 2005; previously cited) (“Kohl”).
	US ‘742 is directed to a method of making a bone graft that includes shaping a culture mold (#102, FIG. 1E and 1F) and scaffold according to a target shape of bone to be replaced. The culture mold and scaffold are shaped based on digital imaging techniques that images the anatomy of the bone for image-guided fabrication (paragraphs [0006], [0008], [0038], [0040], [0042]; FIG. 4A-4C). Imaging is conducted using CT scanning which is then sent to a computer-assisted machining device to form an appropriately shaped scaffold and the shapes can be a variety of shapes depending on the desired bone graft (paragraph [0038]).
	Regarding claim 1, US ‘742 (paragraphs [0065]-[0066]) specifically teaches a method for bone tissue engineering including, separately or in combination: 
imaging at least a portion of a patient for a desired bone graft;
 machining a porous scaffold into the shape of the desired bone graft; 
 seeding the porous scaffold with hMSCs (human mesenchymal stem cells); and
perfusing culture medium throughout an interstitial volume of the porous scaffold for a period of time such that the hMSCs develop lamellae of bone tissue which fill the pore spaces of the scaffold.
	US ‘742 teaches the imaging is digital imaging (paragraph [0036]), e.g. clinical computerized tomography (CT) images (paragraph [0038]), and the bone graft can be cultured in a bioreactor with an internal chamber having the exact shape of the desired graft (paragraph [0037]). Thus, US ‘742 encompasses obtaining a digital model of a bone tissue graft that is to be repaired with the bone graft prepared by the method, wherein the tissue graft has a size and shape that corresponds to the exact shape of the digital image, which reads on “obtaining a digital model of a bone tissue portion to be produced, repaired, or replaced”, as recited in claim 1.
	As to the limitation “wherein the bone tissue portion has a longitudinal axis extending along the length of the bone tissue portion”, it is noted that US ‘742 FIG 1B illustrates imaging for a TMJ condyle bone.  Given the bone has a longitude, it is considered, absent evidence to the contrary, that the bone tissue portion has a longitudinal axis extending along the length of the bone tissue portion, thus meeting the limitation of claim 1.
	As to the limitation “partitioning the digital model transversally along the longitudinal axis to generate two or more model segments”, it is noted that US ‘742  does not specifically disclose the digital images are partitioned transversally along the longitudinal axis to generate two or more model segments.  However, US ‘742 employs CT imaging to produce the anatomical image needed for producing the replica bone scaffold and CT Scan evidences that CT imaging comprises multiple cross-sectional (i.e. transverse) views of the imaged anatomy and the imaging combines the many X-ray images, i.e. slices, with the aid of a computer to produce a complete three-dimensional image (What is a CT scan?, page 1).  Walter further evidences CT imaging of a TMJ condyle bone wherein transaxial (transverse) imaging is performed (Figure 4) using 1 mm thickness image slices to produce a three dimensional reconstructed image (Figures 5 and 7).  Thus, given that US ‘742 employs the same CT imaging as is disclosed in the instant specification at paragraph [0078], and CT Scan and Walter further evidence CT imaging encompasses transverse partitioning along the longitudinal axis to generate multiple model segments, it is considered that the CT imaging disclosed in US ‘742 is the same as that of the instant specification and thus partitions the digital model transversally along the longitudinal axis to generate two or more model segments, absent evidence to the contrary.
	As to the limitations “each model segment having a discoidal geometry with uniform thickness” (claim 1 (a)) and “wherein each bone tissue graft segment has a maximum thickness of about one centimeter or less” (claim 1 (c)), it is noted, as set forth above, CT Scan evidences that CT imaging comprises multiple transverse slices of the imaged anatomy and Kohl further evidences that CT imaging produces multislice imaging wherein the slices have uniform thickness. For example, 4 slice imaging results in 1.25 mm slices and 16-slice imaging results in slices having a uniform thickness of 0.75 mm (Figure 1 and Figure 10).  Walter further evidences (Figures 4 and 11) the transaxial imaging of the TMJ condyle bone wherein the imaging segment (slice) has a discoidal geometry and slice (segment) thickness of 1 mm. Therefore, given the imaged TMJ condyle of US ‘742 has a rounded, oval shape, as also evidenced by Walter, and CT Scan and Kohl evidence the imaging slices have a uniform thickness, it is considered that the model segments would have a discoidal geometry with uniform thickness ranging from 0.75 mm to 1.25 mm (i.e. maximum thickness of about one centimeter or less), absent evidence to the contrary, thus meeting the limitations of claim 1.
	Although the CT imaging disclosed in US ‘742, as evidenced by CT Scan, Walter and Kohl, produces digital imaging that is partitioned into two or more model segments to prepare the graft scaffold that corresponds to the anatomical size and shape corresponding to the digital image, US ‘742 does not disclose preparing two or more bone tissue graft segments, or assembling the two or more segments to form the graft corresponding to the size and shape of the original tissue portion modeled in claim 1, step (a).  However, Weiss is directed to methods for preparing three-dimensional (3D) scaffolds for tissue regeneration, e.g. bone (Abstract; page 1, lines 8-11; page 2, line 32; page 9, lines 10-12), wherein subsections (i.e. graft segments) of the scaffold are prepared and seeded with cells prior to assembling the complete tissue regenerative scaffold (page 7, lines 4-7). The cell-seeded construct can be cultured in a bioreactor (page 2, lines 34-35).  Weiss specifically teaches the use of a 3D model that replicates the size and shape corresponding to the tissue portion to be prepared (Figures 1-4), wherein the 3D model is “sliced” (i.e. segmented) into thin cross-sectional (transverse) layers ranging in thickness of 0.004 to 0.020 inches (0.101 mm to 0.508 mm) (i.e. segment has a maximum thickness of about one centimeter; claimed range overlaps the prior art range) to prepare the desired scaffold. The shaped scaffold is then constructed by adding each layer to the previous layer (page 4, lines 3-8; page 7, lines 19-21).  Weiss teaches that by preparing prefabricated segments of the scaffold a more accurate histological structure can be achieved and each segment of the scaffold could comprise optimal scaffold material and microstructures (e.g. vascular structures) for organizing and stimulating cell growth in that region (page 3, lines 26-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare two or more bone tissue graft segments, wherein each bone tissue graft segment has a size and shape corresponding to that of a model segment and assembling the two or more tissue segments to form a bone tissue graft corresponding to the size and shape of the original tissue portion, as recited in claim 1, (b) and (c).
The person of ordinary skill in the art would have been motivated to modify the method of US ‘742 to include preparing two or more bone tissue graft segments, and assembling the two or more segments to form the graft corresponding to the size and shape of the original tissue portion model, as taught by Weiss, for the predictable result of successfully providing a scaffold having a more accurate histological structure with optimal scaffold material and microstructures (e.g. vascular structures) for organizing and stimulating cell growth in the individual segments, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of US ‘742 and Weiss because each of these teachings are directed at preparing three-dimensional scaffolds for tissue generation, e.g. bone, and specifically scaffolds that replicate the specific shape of the native tissue to be regenerated.	
	Further regarding claim 1 and the limitation directed at preparing the two or more bone tissue graft segments by obtaining a scaffold, wherein the scaffold has a size and shape corresponding to a model segment, this limitation is rendered obvious by the combined prior art set forth above. Specifically, Weiss teaches the use of a 3D model that replicates the size and shape corresponding to the tissue portion to be prepared (Figures 1-4), wherein the 3D model is “sliced” (i.e. segmented) into thin cross-sectional (transverse) layers ranging in thickness of 0.004 to 0.020 inches (0.101 mm to 0.508 mm) to prepare the desired scaffold segments (page 4, lines 3-8).
	As to claim 1 (b) (ii), US ‘742 teaches the seeded scaffold is induced to form bone using an anatomical bioreactor to provide anatomically shaped bone grafts (paragraph [0035]) and the bioreactor (i.e. culture vessel) is machined to provide a three-dimensional vessel with an internal surface (i.e. mold #102 of FIG. 1E, graft chamber) that is based on the digitized images (paragraphs [0036] and [0040]), thus meeting the limitations of claim 1 (b) (ii).
	As to claim 1 (b) (iii), US ‘742 at paragraph [0034] teaches applying hMSCs to the scaffold and Weiss (page 7, lines 32-35) teaches the scaffold segments are seeded with cells, thus meeting the limitation of claim 1 (b) (iii).
 	As to claim 1 (b) (iv), US ‘742 teaches culturing in the graft chamber for about 5 weeks to promote tissue growth to form the tissue graft segment (paragraph [0037]), thus meeting the limitation of claim 1 (b) (iv).
	Further regarding claim 1 (b)(iv) and the newly amended limitation “wherein the cells are induced pluripotent stem cell derived mesenchymal progenitor cells”, it is noted claim 1 did not previously require a cell population and presently cancelled claim 2 only recited “applying one or more populations of cells to the scaffold”, that is applying any generic population of cells.  Newly cancelled claim 11 (depended from newly cancelled claim 2) previously recited “wherein the cells are derived from induced pluripotent stem cells”, thus only requiring the generic population of cells to be derived from induced pluripotent stem cells, and newly cancelled claim 14 (depended from newly cancelled claim 2) previously recited “wherein the cells comprise mesenchymal progenitor cells”, thus only requiring the one or more populations of cells to comprise mesenchymal progenitor cells.
	Claim 1 has been amended to now recite the cells (one or more populations of cells applied to the scaffold) are mesenchymal progenitor cells that are derived from induced pluripotent stem cells.  It is noted that, although US ‘742 teaches the scaffold is seeded with mesenchymal stem cells, i.e. mesenchymal progenitor cells (paragraphs [0005] and [0065]-[0066]), US ‘742 does not teach the stem cells are derived from induced pluripotent stem cells.  However, Vodyanyk is directed to methods for obtaining mesenchymal progenitor cells since there is a limited ability to isolate a sufficient number of these cells for subsequent differentiation and use since invasive procedures are required to obtain these cells from donors (paragraphs [0003] and [0006]). Vodyanyk specifically teaches the mesenchymal progenitor cells are derived from induced pluripotent stem cells (iPS cells) using a co-culturing technique (paragraph [0014]).  Thus, Vodyanyk has established it was well-known in the art that mesenchymal progenitor cells could be easily derived from induced pluripotent stem cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute mesenchymal progenitor cells derived from induced pluripotent stem cells, as the mesenchymal progenitor cells in the method of US ‘742.
 The person of ordinary skill in the art would have been motivated to use the mesenchymal progenitor cells derived from iPS cells, as taught by Vodyanyk, for the predictable result of eliminating the undesired invasive procedures required to obtain the progenitor cells from donors, thus reducing unnecessary cell donor risk.
The skilled artisan would have had a reasonable expectation of success in substituting the mesenchymal progenitor cells derived from induced pluripotent stem cells, for the mesenchymal progenitor cells of the prior art because Vodyanyk has shown that mesenchymal progenitor cells are successfully derived from induced pluripotent stem cells, thus eliminating undesired invasive procedures employed when obtaining the cells from donors.
Regarding claim 5, US ‘742, paragraphs [0065]-[0066] do not disclose the graft segment is vascularized.  However, US ‘742 at paragraph [0032] teaches the method is used to form vascular tissues.  Thus, US ‘742 does render obvious that the tissue graft is vascularized, that is, US ‘742 teaches the limitation required by the current claims and as all limitations are found in one reference, it is held that a tissue graft that is vascularized is within the scope of the teachings of US ‘742, and thus renders the invention of claim 5 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to produce a graft that is vascularized.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by US ‘742.
Regarding claim 7 and the limitation directed at the tissue graft segment thickness ranges from about 0.3 mm to about 10 mm, it is noted, as set forth above, Kohl further evidences that CT imaging produces multislice imaging wherein the slices have uniform thickness of 1.25 mm slices or 0.75 mm slices (Figure 1 and Figure 10).  Walter further evidences (Figure 4) the transaxial imaging of the TMJ condyle bone wherein the imaging segment (slice) is 1 mm, thus the CT imaging of US ‘742 is considered to encompass segments having thicknesses ranging from 0.75 mm to 1.25 mm and Weiss specifically teaches the scaffold slices (segments) having a thickness ranging from 0.004 to 0.020 inches (0.101 mm to 0.508 mm).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 8, US ‘742, at paragraph [0044], teaches the culture vessel outer chamber serves to compress mold around the scaffold thereby forcing the culture medium to flow through the entire scaffold instead of channeling around the scaffold, which reads on “the culture vessel is a direct perfusion bioreactor and the culturing is carried out under press-fit conditions”.
Regarding claim 9, US ‘742 teaches the bioreactor chambers (i.e. graft chamber) can accommodate different geometries by inserting different shaped molds that have been created by the digital imaging (paragraph [0040]), which reads on “the graft chamber comprises a graft chamber insert”.
Regarding claim 10, US ‘742 teaches a system providing software for generating machine instructions for fabricating the customized scaffolds, wherein the software takes images of the target anatomy and produces instructions for machining.  The system can be provided with a milling device, or machining can be achieved using 3-D printing or rapid prototyping, thus meeting the limitation of claim 10.
Regarding claims 12 and 13, US ‘742 (paragraphs [0005] and [0065]-[0066]) teaches seeding the scaffold with hMSCs (human mesenchymal stem cells) that develop bone tissue, i.e. cells capable of differentiating into bone-forming cells, as well as develop vascular tissues (i.e. cells capable of differentiating into blood vessel-forming cells), thus meeting the limitation of claims 12 and 13.
Regarding claim 16, Weiss teaches the graft segments can be assembled to one another using various fasteners including barbs, pins, screws, clamps, sutures or staples (page 7, lines 17-19), thus meeting the limitation of claim 16.  
Regarding claim 21, US ‘742 (FIG. 1F) illustrates the graft chamber is a PDMS mold (#102), thus meeting the limitation of claim 21.


Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over US ‘742, in view of Weiss and Vodyanyk, as evidenced by CT Scan, Walter and Kohl, as applied to claims 1, 5, 7-10, 12-13, 16, and 21 above, and further in view of Yayon et al., (US 2010/0003222; previously cited) (“Yayon”).
US ‘742, in view of Weiss and Vodyanyk, as evidenced by CT Scan, Walter and Kohl, is set forth above.
Regarding claim 15, US ‘742, in view of Weiss and Vodyanyk, as evidenced by CT Scan, Walter and Kohl, do not disclose the cells comprise endothelial progenitor cells (EPCs).  However, Yayon is directed to methods for repairing bone defects using endothelial progenitor cells (Abstract) since, in addition to promoting vasculogenesis and angiogenesis, EPCs also promote bone regeneration (paragraph [0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further apply endothelial progenitor cells to the tissue scaffold, as recited in claim 15.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include applying endothelial progenitor cells to the tissue scaffold, as taught by Yayon, for the predictable result of successfully promoting bone regeneration, vasculogenesis and angiogenesis, thus meeting the limitation of claim 15.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Yayon because each of these teachings are directed at promoting bone regeneration.	

Response to Remarks
Applicant has traversed the rejection of record on the grounds that the cited reference to Weiss does not disclose culturing the pre-seeded cells on the scaffold segments before assembly, as discussed at Applicant’s remarks (fourth paragraph, page 5).
	Applicant’s remarks have been carefully considered, but are not found persuasive since US ‘742 renders obvious culturing the cell-seeded scaffolds in the graft chamber for about 5 weeks to promote tissue growth to form the tissue graft segment (paragraphs [0037] and [0065]), thus meeting the limitation of claim 1 (b) (iv).  It is further noted in response to Applicant’s argument that FIG. 2 of US ‘742 illustrates the benefit of culturing the cell seeded scaffold for 5 weeks. Thus, further supporting the obviousness of culturing the pre-seeded segments of Weiss (page 7, lines 32-35) for up to five weeks, as recited in claim 1 (b)(iv).  
	It is respectfully submitted that Weiss is relied upon to support the obvious modification of US ‘742 to for prepare three-dimensional (3D) scaffolds for tissue regeneration, e.g. bone (Abstract; page 1, lines 8-11; page 2, line 32; page 9, lines 10-12), wherein subsections (i.e. two or more bone tissue graft segments) of the scaffold are prepared and seeded with cells prior to assembling the complete tissue regenerative scaffold (page 7, lines 4-7). Weiss is not relied upon for teaching culturing the cells on the scaffold for 3 to 5 weeks prior to assembling the graft segments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to Applicant’s remarks regarding claim 15, Applicant has traversed the rejection of record on the grounds that Yayon fails to remedy the asserted deficiency of Weiss, as discussed at Applicant’s remarks (page 6).
	Applicant’s remarks have been fully considered, but are not found persuasive for the same reasons as set forth above regarding the cited reference to Weiss.  Specifically, Yayon is not relied upon for teaching culturing the cells on the scaffold for 3 to 5 weeks as this limitation is rendered obvious by US ‘742 which teaches culturing the cell-seeded scaffolds in the graft chamber for about 5 weeks to promote tissue growth to form the tissue graft segment (paragraphs [0037] and [0065]), thus meeting the limitation of claim 1 (b) (iv).  

Conclusion
	No claims are allowed.  No claims are free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633